Citation Nr: 0030530	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  99-15 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to special monthly compensation by reason of 
being in need of regular aid and attendance or on account of 
being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from January 1942 to March 
1946.

The current appeal arose from an April 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Diego, California.  The RO denied entitlement to 
special monthly compensation by reason of being in need of 
regular aid and attendance or on account of being housebound.


The RO denied entitlement to service connection for status 
post fracture of the right clavicle as secondary to service-
connected post-traumatic stress disorder (PTSD) in September 
1999.  A notice of disagreement with this determination has 
not been received to date, and this claim is not considered 
part of the current appellate review.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board finds that the veteran's claim of entitlement to 
special monthly compensation by reason of being in need of 
regular aid and attendance or on account of being housebound 
is not unlike a claim for an increased evaluation and 
therefore is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, a plausible claim has been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating or special monthly compensation.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).

The veteran's assertions concerning the severity of his 
service-connected PTSD, rated as 100 percent disabling, such 
as to currently warrant special monthly compensation by 
reason of being in need of regular aid and attendance or on 
account of being housebound (that are within the competence 
of a lay party to report) are sufficient to conclude that his 
claim for special monthly compensation is well grounded.  
King v. Brown, 5 Vet. App. 19 (1993).

The Board, however, is not satisfied that all relevant facts 
have been properly developed to their full extent and that VA 
has met its duty to assist.  Godwin v. Derwinski, 1 Vet. 
App. 419 (1991); White v. Derwinski, 1 Vet. App. 519 (1991).

The veteran was afforded the benefit of a VA examination to 
ascertain his need for aid and attendance or whether he was 
housebound by reason of his service-connected PTSD, rated as 
100 percent disabling, his only service-connected disability.  
The examination concluded in findings of severe degenerative 
joint disease, end-stage chronic obstructive pulmonary 
disease, coronary artery disease, and peripheral vascular 
disease.  The examiner determined that daily personal health 
care skilled services were required, but on the basis of the 
above reported medical disabilities, none of which are 
service-connected.

As the Board noted earlier, the veteran is service-connected 
for PTSD, rated as 100 percent disabling.  Evidence 
associated with the claims file shows that he has been 
treated for ongoing psychiatric symptomatology, none of which 
has been evaluated with a view toward determining whether the 
service-connected PTSD renders the veteran confined to his 
immediate premises or in need of the regular aid and 
attendance of another person irrespective of his multiple 
nonservice-connected disabilities.  For this reason, the 
Board is of the opinion that a contemporaneous VA special 
psychiatric examination would materially assist in the 
adjudication of the claimant's appeal.

Therefore, pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to his claim under 38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1999), the Board 
is deferring adjudication of the claim on appeal pending a 
remand of the case to the RO for further development as 
follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard, 
the RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
medical care providers who may have 
additional records of treatment for his 
PTSD.  After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

2.  The RO should arrange for a VA 
special psychiatric examination of the 
veteran for the purpose of ascertaining 
whether his service-connected PTSD, 
irrespective of his other nonservice-
connected disabilities, requires that he 
have the regular aid and attendance of 
another person or is rendered housebound.  
The examiner should comment on the effect 
of the medication taken for service-
connected PTSD, and whether it renders 
the veteran less capable of protecting 
himself independently in the hazards of 
the daily environment.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
special monthly compensation by reason of 
being in need of regular aid and 
attendance or on account of being 
housebound.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO; 
however, the veteran is hereby notified that failure to 
report for a scheduled VA examination may result in a denial 
of his claim for special monthly compensation (38 C.F.R. 
§ 3.655 (1999)).



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

